Citation Nr: 0332394	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-16 991	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1962 to 
July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.


REMAND

The veteran contends that he suffered aggravation of right 
ear hearing loss as a result of his active military service.  
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2003).  That presumption can 
be rebutted by clear and unmistakable evidence demonstrating 
that the increase in severity was due to the natural progress 
of the disorder.  38 C.F.R. § 3.306(b) (2003).

In this case, the record is ambiguous.  The veteran's Service 
Medical Record (SMR) notes the presence of impaired hearing 
in the right ear at the time of the physical examination 
given in July 1962 on entry into the military.  On 
audiometric testing of the right ear at that time, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
0
-
45

Audiometric testing of the right ear at the veteran's 
discharge physical in July 1966, on which the RO relied in 
denying service connection for hearing loss in the right ear, 
suggested that the loss shown in 1962 had improved, 
disclosing pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
25

But audiometric testing given 16 months earlier, in March 
1965, showed a measurable degradation since entry into the 
service, with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
65

Subsequent physicals given while the veteran was in the Army 
reserves in 1991 and 1995, as well as a VA examination given 
in February 2001, show a significant hearing loss in the 
right ear.  

In the examination given by the VA in February 2001, the 
audiologist's report was inconclusive, stating merely that 
the noise the veteran reported to have experienced while on 
active duty may have aggravated his right hearing loss.  In 
light of the above, the Board is of the opinion that another 
VA examination of the veteran is warranted.

The Board lastly notes that on November 9, 2000, during the 
pendency of the instant appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was signed 
into law.  On August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate his claim, and has not been adequately 
advised as to what evidence VA would obtain for him and of 
what information or evidence he was responsible for 
submitting.  See Quartuccio v. Principi , 16 Vet. App. 183 
(2002).  In order to ensure that the veteran receives the due 
process to which he is entitled in connection with the 
instant appeal, the Board finds that remand of the case is 
appropriate. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  See also Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all health care providers, VA or 
private, who may possess additional 
records pertinent to his claim.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran which have 
not been secured previously.  

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it 
should inform the veteran and his 
representative of this and ask them 
to provide a copy of the 
outstanding medical records.

4.  After completing the above 
actions, the RO should arrange for a 
VA audiologic examination of the 
veteran to determine the nature and 
etiology of his right ear hearing 
loss.  All indicated studies, tests 
and evaluations deemed necessary 
should be performed.  The examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that the veteran's 
right ear hearing loss noted at his 
entrance into service increased in 
severity during service, and if so, 
whether the service increase was 
clearly and unmistakably due to 
natural progress.  (The examiner 
should take into account the 
audiogram results obtained in July 
1962, March 1965, and July 1966.)  
The claims folder, including a copy 
of this remand, must be made 
available to and reviewed by the 
examiner.  The examination report is 
to reflect whether such a review of 
the claims file was made.

5.  Thereafter, the RO should 
review the record and ensure that 
all development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply 
with the notice and duty-to-assist 
requirements of the VCAA, and the 
implementing regulations.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  
Then, the RO should re-adjudicate 
the issue on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

